Title: From George Washington to Richard Peters, 18 May 1778
From: Washington, George
To: Peters, Richard


                    
                        Sir
                        Head Quarters Valley Forge 18 May 1778
                    
                    I am favd with yours of the 13th on the subject of the Militia which have been stationed at Easton, Bethlehem and Reading. The matter is new to me as I do not recollect ever to have ordered a Man of them to either of the above places. Colo. Nicholas Invalids have been at Easton and Bethlehem where they were kept as a Guard to the Hospitals and Stores, and therefore Militia were not necessary there. As Reading was the principal depository of our Qr Mr Stores, a Guard was necessary, but I should have supposed far short of 200 would have been sufficient. When I drew Lt Colo. Smiths detatchment of Continental Troops from Lancaster, I desired Governor Wharton to furnish a Guard of Militia in their place, as I was informed there were considerable Stores there, but they were to be considered as part of the Number of 1000 Men which General Armstrong stipulated should be kept up during the Winter, to cover the Country between Schuylkill and Delaware. This Stipulation was never complied with, there being, sometimes, not more than 50 Men with General Lacey, and never more than two or three hundred at a time. In my opinion, the Militia at Easton and Bethlehem, if they yet remain there, are totally useless. A small Guard will be necessary at Reading over the Qr Mr Stores. If I had given orders to mount these Guards, I would have countermanded them, but as I did not, the Board had better take proper measures—As you say the manner  of procuring this Body of Militia was a little extraordinary, I conclude it must have been somewhat irregular, and therefore should be glad to have your meaning more fully explained. The Rations consumed at the out posts are, as you observe, monstrous and extravagant and therefore every method should be pursued to find out the useless mouths and dismiss them. I am Sir Yr most obt and hble Servt.
                